Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11-14 of copending Application No. 17/232,519 (reference application) in view of US Pat. 6180931 to Jun Futakuchiya et al. (JF).  Instant claims 1-10 differ from claims 1, 5 and 11-14 of ‘519 only in calling for an alternative placement of the recited sheath heater in a heater plate formed of upper and lower aluminum parts, the sheath heater located in a groove in one part, the sheath, upper and lower parts all aluminum, and joined by soldering.  JF discloses, at Figures 1 & 2, 2:29-56 (“column:lines”), and 3:55 – 4:14, a sheath heater in a heater plate formed of upper and lower parts, the sheath heater located in a groove in one part, the sheath, upper and lower parts all aluminum, and joined by soldering. It would have been obvious to place the sheath heater of ‘519 in a heater plate since JF shows this to be a well known application for such a sheath heater.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/653,094 (reference application) in view of US Pat. 6180931 to Jun Futakuchiya et al. (JF).  Instant claims 1-10 differ substantively from claims 1-4 of ‘094 only in calling for placement of the recited sheath heater, of identical structure, in a heater plate formed of upper and lower aluminum parts, the sheath heater located in a groove in one part, the sheath, upper and lower parts all aluminum, and joined by soldering.  JF discloses, at Figures 1 & 2, 2:29-56, and 3:55 – 4:14, a sheath heater in a heater plate formed of upper and lower parts, the sheath heater located in a groove in one part, the sheath, upper and lower parts all aluminum, and joined by soldering. It would have been obvious to place the sheath heater of ‘094 in a heater plate since JF shows such to be a well known application for this type of sheath heater.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10 and 12-15 of copending Application No. 17/219,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, except for reciting the insulator composition (MgO), instant claims 1-10 merely combine the same sheath heater with a structurally simpler heater plate. It would have been .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at lines 8-11, recites “a metal sheath, a heating wire having a band shape,.. arranged with a gap within the metal sheath so as to rotate with respect to an axis direction of the metal sheath” (Exr’s emphasis), which is indefinite because the elements delimiting the gap are not identified, and “rotate,” an action verb, implies that the heating wire can rotate inside the sheath, which is evidently not the case. The examiner suggests instead, respectively, “arranged with a gap everywhere separating the heating wire and sheath,” and “so as to form a helical structure about an axis parallel to an axial direction of the metal sheath,” or something equivalent to this. An active point of view would have to consider this from the perspective of a plane tangent moving continuously along the longitudinal direction of the band, rotating continuously 
	Claim 2 recites “the heating wire... arranged in a double helix structure in a biaxial region of the metal sheath,” which is indefinite because the sheath is not disclosed to structurally define such a region. Applicant apparently intends to arrange the heating wire in a double helix structure so as to form a biaxial region in the metal sheath. If so, the examiner suggests the limitation be written thus, or analogously.
	
Claim Rejections - 35 USC § 103
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP-H06333666 to Soeda et al (Soeda) in view of US Pat. 6180931 to Jun Futakuchiya et al. (JF).
Referring to Figures 2, 3 & 6, and ¶¶ [0015] – [0019], Soeda discloses, as recited in claim one, a sheath heater as claimed, including “a metal sheath [10]; a heating wire [21, 22 or 23] having a band shape,.. arranged with a gap [between sheath and heating wire] within the metal sheath so as to rotate with respect to an axis direction of the metal sheath; and insulating material [30]... in the gap; and connection terminals [any of U, M, L paired with E]... at one end of the metal sheath [see Fig. 6, ¶ [0024]], the... terminals... connected with both ends of the heating wire” (L & E, ibid).
Instant claims 1 and 4-8 differ substantively from claims Soeda only in calling for placement of the sheath heater in a heater plate formed of upper and lower aluminum parts, the sheath heater located in a groove in one part, the sheath, upper and lower parts all aluminum, and the upper and lower parts joined by soldering.  JF discloses, at Figures 1 & 2, 2:29-56, and 3:55 – 4:14, a sheath heater in a heater plate formed of 
While JF does not discuss a plurality of independently controlled sheath heaters, as recited in claim 3, this does not patentably distinguish the claims from the prior art. The problem of disproportionate heat loss at the periphery of a heating plate (sometimes called the ‘edge effect’) is old and notoriously well known in the art of wafer thermal treatment, and its remedy, a plurality of independently controlled heaters, one of which typically lies along the periphery of a heating plate, is equally well known. Hence it would have been obvious to utilize a plurality of independently controlled sheath heaters in a thermal treatment heating plate.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Soeda in view of JF, as applied to claims 1 and 3-10 above, and further in view of US PGPub. 2015/0114949 to Lee and US Pat. 6035101 to Sajoto et al (Sajoto).
Claim 2 differs from Soeda in view of JF only in calling for a single heating wire forming a double, biaxial helix. Lee discloses, at Figs. 2-4 and ¶¶ [0025] - [0027], an analogous sheath heater with a single heating wire 20 forming a double, biaxial helix. Where a plurality of independently controlled sheath heaters are used in a thermal treatment heating plate, each one is typically selected to have a uniform power rating (i.e., temperature) over its entire heated length, as shown for example by Sajoto (see Figs. 4B & 5, 14:54-63 & 16:25-30). In such an application it would have been obvious to use a plurality of sheath heaters, each with a single heating wire forming a double, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/20/21